DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-28 are pending.

Specification
The abstract of the disclosure is objected to because in line 2, “value for reducing a pressure” appears to be a misspelling of “valve for reducing a pressure.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
p. 1: In the paragraph “There are,” one instance of “then” appears to be redundant (i.e., “
p. 2: In the paragraph “There is thus,” “a system for recovering a sterilization agent from a waste gaseous mixture may include” appears to be a misstatement of “a system for recovering a sterilization agent from a waste gaseous mixture that may include.” In addition, in the third line of the same paragraph, “value” appears to be a misspelling of “valve.” The specification appears to include numerous instances of this misspelling. Applicant is respectfully advised to correct these misspellings.
p. 8: In the paragraph “After,” “on a closed sealed sterilization chamber” appears to be a misspelling of “in a closed sealed sterilization chamber.”
p. 9: In the paragraph “This is,” “the operation” appears to be superfluous (i.e., “This is also an intrinsically safe process 
p. 11: In the third paragraph, “reduced pressure region 36” appears to include a typographical error (i.e. “reduced pressure region 35.” See, for example, the preceding paragraph.
contaminants.” Other examples of this apparent misspelling can be found on pages 16 (line 2), 19 (para. “16”), and 22 (para. “23”). 
p. 16: In paragraph “8,” “warm fluid may be pumped into warm the cooling surfaces” appears to be a misstatement of “warm fluid may be pumped in to warm the cooling surfaces” (because of the infinitive “to warm”) or “warm fluid may be pumped into the inefficient Freezer to warm the cooling surfaces” or similar. In addition, “too much ice built-up” appears to be a misspelling of ““too much ice build-up.” See also p. 20, paragraph “Cooling” (too much ETO solid build-up”).
p. 17: In paragraph “11,” “a heat exchanger cooled by regular cooling water may be used” appears to be a misstatement of “a heat exchanger cooled by regular cooling water that may be used.”
p. 18: In the first paragraph, “ETO Pre-Condensers may each pre-cooled” appears to be a misstatement of “ETO Pre-Condensers may each be pre-cooled.” In the second-to-last line, “vapor may be condensed into liquid form and was separated” appears to be a misstatement of “vapor may be condensed into liquid form and 
p. 20: In paragraph “Cooling,” in line 2, “heating applied to the cooling surfaces was turned on” appears to be a misstatement of “heating applied to the cooling surfaces may be turned on.” In addition, “warm fluid may be pumped into warm the cooling surfaces” appears to be misstatement of “warm fluid may be pumped in to warm the cooling surfaces”; and “completed defrosted” appears to be a misstatement of “completely defrosted” or completed defrosting.”
p. 22: In paragraph “23,” “discharge for re-use” appears to be a misspelling of “discharged for re-use.”
Appropriate correction is required.

Claim Objections
Claims 1, 7, 15, and 26 are objected to because of the following informalities:  
Claim 1: In line 3, “a pressure reducing value” appears to be a misspelling of “a pressure reducing valve.”
Claim 7: In line 2, “the pressure reducing value” appears to be a misspelling of “the pressure reducing valve.”
Claim 15: In line 8, “cooling the gaseous mixture with the pressure at the first predefined pressure,” “with the pressure” appears to be superfluous. Accordingly, Applicant is respectfully advised to delete “with the pressure.”
Claim 26: In line 2, “one or more H2O freezers are connected in parallel” appears to be a misstatement of “one or more ETO freezers are connected in parallel,” noting that the claim depends from claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
th full paragraph), line 9 will be interpreted as “predefined pressure to produce condensed water vapor;”. In addition, in lines 12-13, the claim recites, “a separation pump coupled to the first tank for raising the pressure of the gaseous mixture to a second predefined pressure.” It is unclear what is meant by “coupled.” The appropriate definitions of the verb “couple” (from Merriam-Webster online) appear to be “to connect for consideration together” or “to fasten together.” However, as can be seen in Fig. 1, the separation pump is only connected to the H2O/first tank 300 through the H2O/first condenser 30, so that these units are not directly coupled, noting that the H2O/first tank is only coupled to the H2O/first condenser in the relevant embodiment (Fig. 1; p. 10, lines 2-3). Furthermore, since the first tank is recited to be for storing condensed water vapor from the first condenser (lines 10-11), it is not clear how the separation pump can be coupled to the first tank in such a way to raise the pressure of the gaseous mixture, as the gaseous mixture is recited to be separated from the water in the gaseous mixture (lines 6-9, 11) and is presumably what remains after the separation in the H2O/first condenser (p. 10, last three lines; p. 12, lines 1-2). In view of the forgoing discussion and Fig. 1, for examination purposes only, the claim will be interpreted as “a separation pump coupled to the first condenser for raising the pressure of the gaseous mixture to a second predefined pressure.” It is noted that the language of the claim as it stands is mirrored on p. 24, third paragraph.
Claims 2-14 are rejected because of their dependence on claim 1.
Claim 4 recites, “wherein the boiling point temperature of the water vapor is 20 deg C when the pressure of the gaseous mixture is 1 psi.” Since the skilled practitioner would recognize that water vapor cannot boil (i.e., it is not a liquid), it is unclear what is being claimed. For the purposes of examination only, and in view of p. 11, line 1, the claim will be interpreted as “wherein the boiling point temperature of 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-28. The concept of a system for recovering a sterilization agent from a waste gaseous mixture comprising a pressure reducing valve for reducing a pressure of a waste gas from one or more sterilization chambers to a first predefined pressure, the waste gas comprising a gaseous mixture of a sterilization agent, nitrogen gas, and water vapor; a first condenser configured to receive the gaseous mixture via the pressure reducing valve, and to cool the gaseous mixture to a temperature below a boiling point temperature and above a freezing point temperature of the water vapor at the first predefined pressure to produce condensed water vapor; a first tank, coupled to the first condenser, for storing the condensed water vapor separated from the gaseous mixture in the first condenser; a separation pump coupled to the first condenser for raising the pressure of the gaseous mixture to a second predefined pressure; a second condenser, configured to receive the gaseous mixture from the separation pump, to cool the gaseous mixture to a temperature below a boiling point temperature and above a freezing point temperature of the sterilization agent at the second predefined pressure causing the sterilization agent to condense into a liquid, and. to discharge the nitrogen gas remaining in the gaseous mixture; and a second tank, coupled to the second condenser, for storing the sterilization agent separated from the gaseous mixture in the second condenser (claim 1) is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a method for recovering a sterilization agent from a waste gaseous mixture comprising receiving a waste gas from a sterilization chamber, the waste gas comprising a gaseous mixture of a sterilization agent, nitrogen gas, and water vapor; reducing a pressure of the gaseous mixture to a first predefined pressure so as to reduce a boiling point temperature of the sterilization agent to below a freezing point temperature of the water vapor in the gaseous mixture; cooling the gaseous mixture with the pressure at the first predefined pressure to a temperature below a boiling point temperature and above the freezing point temperature of the water vapor, and removing condensed water vapor from, the gaseous mixture; raising the pressure of the gaseous mixture to a second predefined pressure greater than the first predefined pressure so as to elevate a boiling point temperature of the sterilization agent in the gaseous mixture; cooling the gaseous mixture at the second predefined pressure to a temperature below the boiling point temperature and above a freezing point temperature of the sterilization agent causing the sterilization agent to condense into a liquid; separating the liquid sterilization agent from the gaseous mixture so as to recover the sterilization agent for reuse from the waste gas; and discharging the nitrogen gas remaining in the gaseous mixture (claim 15) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Karthaus et al. (US 5,283,035), which discloses an apparatus and method for recovering an ethylene oxide sterilizing gas (Abstract) wherein a precooler 18 (i.e., a first condenser) condenses water from a gas flow from a sterilizing chamber 1 into a water separator 19 (i.e., a first tank) (col. 5, lines 27-31), and a low-temperature condenser 22 (i.e., a second condenser) liquefies ethylene oxide (ETO) to be stored in an ETO buffer 10 (i.e. a second tank) (col. 5, lines 37-41). However, Karthaus recites that the method is to be practiced so that low pressure differences are realized, with a fan 17 sufficing for gas flow to the sterilizing chamber (col. 4, lines 23-26; col. 5, line 17), so no suggestion is made that the condensers should operate at different predefined pressures as recited in the instant claims, or that a separation pump should be provided between the condensers to achieve the different pressures, or that that pressure in the first condenser is reduced so that a boiling point temperature of a sterilization agent to below a freezing point temperature of water vapor in a gaseous mixture.
Skocypec et al. (US 3,989,461 A1), which discloses an apparatus and method for recovering a sterilizing medium (Abstract) comprising ethylene oxide (col. 3, lines 26-27) comprising a reaction chamber 20 (i.e., a sterilizing chamber) (col. 3, line 39), a dryer filled with desiccant 22 (col. 3, lines 40-43), a liquid ring compressor 26 (col. 3, lines 51-52) (i.e., a separation pump), a condenser 40 for condensing sterilant (i.e., a second condenser), and an accumulator 54 (i.e., a second tank) (col. 4, lines 44-46). However, no suggestion is made that the dryer should be replaced by a first condenser and a first tank, or that first and second predetermined pressures should be used for water and sterilant separation, respectively, or that a separation pump as claimed should be provided, or that a pressure in a first condenser should be reduced so that a boiling point temperature of a sterilization agent is below a freezing point temperature of water vapor in a gaseous mixture.
Other prior art, Brahmbhatt (US 4,954,315) discloses a method and apparatus for recovering an ethylene oxide sterilizing gas (Abstract) comprising a dryer 13 that condenses water from a sterilizing gas 1 (col. 3, lines 16-17, 41-43), a condenser 15 for liquefying ethylene oxide (col. 3, lines 44, 55-57). However, Brahmbhatt only teaches a pressure for the operation of the whole system (col. 5, lines 30-31), so the skilled practitioner would not have found it prima facie obvious to apply the pressures as claimed, or to provide a separating pump between the dryer and the condenser.
Other prior art, Missimer (US 5,261,250), discloses a vapor recovery apparatus which withdraws multi-component vapor mixtures from a gas sterilizer by condensation (Abstract) comprising a gas sterilizer 12 (col. 4, line 41), a first cooling chamber or trap 34 (col. 4, line 64) (i.e., a first condenser), and a second cooling chamber or trap 46 (i.e., a second cooling chamber or trap 46). However, a vacuum pump 40 (col. 4, line 61) is disposed downstream of both cooling chambers, so the skilled practitioner would not have found it prima facie obvious to apply the pressures as claimed, or to provide a separating pump between the dryer and the condenser, and since condensate is collected at a single 
Other related prior art, Ernst (US 3,549,312), discloses a sterilizing process which uses gaseous ethylene oxide as a sterilizing agent (col. 2, line 11) that is recovered and reused (Abstract), wherein a sterilant mixture from a sterilizing chamber 10 (col. 2, lines 48, 52) is passed to a cooler 24 by means of a pump 28 (col. 2, line 72) to condense out moisture (col. 3, line 25), and subsequently to a main condenser 36 connected to a collecting tank 40 for collecting liquefied sterilizing agent (col. 3, lines 28, 35-37). However, no suggestion is made to apply pressures as claimed to the cooler or the main condenser, noting that the pump 28 is upstream of both of these units, and the skilled practitioner would not have found it obvious to provide the claimed separation pump in the absence of a reason to provide the claimed pressures. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772